Biggs, J.
The defendant was tried and convicted of an assault on a child. The information was filed in the St. Louis court of criminal correction. It was signed by the prosecuting attorney and was supported by the affidavit of a competent witness. The defendant moved to quash it, upon the ground that the subscribing witness had no personal knowledge of the commission of the offense. On the hearing of the motion the court permitted the defendant to introduce evidence which tended to show that the witness did not see the defendant commit the assault, and that his only knowledge of it was the admission of the defendant that he had whipped the child. The court overruled the motion, and the defendant excepted.
s”rforaat£i.of The information was filed in a court of record, and hence is governed by section 4057 of the Revised Statutes of 1889. That section provides, that all informations shall be signed by the prosecuting attorney, and shall be verified by his oath, or by the oath of some person competent to testify as a witness in the case, or be supported by the affidavit of such person. In the impeachment of such an information it might probably be shown that the person who made the affidavit is not a competent witness, or that his signature was a forgery. The case of State v. Grady, 84 Mo. 220, would seem to authorize this. There it was held competent to show that an indictment was found without hearing any evidence. In the case at bar the defendant attempted to show that the information was based on insufficient evidence, which the supreme court in the Grady case, supra, expressly decided could not be done. We, therefore, hold that the *448motion to quash the information was properly overruled.
No objection is made to the form or sufficiency of the information in other respects. The evidence'taken at the trial is not contained in the transcript. The judgment will, therefore, be affirmed.
All the judges concur.